Citation Nr: 0420873	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fungus infection of the 
hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1966.  

This matter arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran was afforded a personal 
hearing before a RO Hearing Officer in July 2003.  A copy of 
the transcript is associated with the claims file.

The Board notes that the veteran raised a separate claim of 
service connection for the residuals of frostbite of the 
hands and feet.  A determination on that issue was made in 
September 2002.  The issue is not currently in appellate 
status.


FINDING OF FACT

A fungal infection of the hands and feet was not manifested 
in service, and no competent medical evidence has been 
presented establishing a nexus between any current fungal 
infection or skin disease of the hands and feet and the 
veteran's active service.


CONCLUSION OF LAW

A fungal infection of the hands and feet was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2002 rating decision and July 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in October 2001, the RO explained VA's duty to 
assist (the essential provisions of the VCAA), gave notice of 
the evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO has obtained and reviewed service 
medical records, private treatment records from J.P. Murphy 
Jr., M.D., B. Motaghedi, M.D., G.D. Schexnayder, M.D., G. 
Zeringue, M.D., and S. Donepudi, M.D., and treatment reports 
from the New Orleans VA Medical Center (VAMC).  The offices 
of R.S. Waguespack, M.D., J.P. Turner, M.D., and J. Leonard, 
M.D., reported that they did not hold any records pertaining 
to the veteran's claim for service connection.  No response 
was received from J.M Gautreaux, M.D., regarding a request 
for the veteran's treatment records, and the veteran was 
advised of the same.  The veteran has not identified any 
outstanding medical records.  The veteran was also afforded a 
VA dermatology examination in February 2002.  The Board 
therefore concludes that the veteran's appeal is ready to be 
considered on the merits, and that the evidence in this case 
is sufficient to render a determination, such that an 
additional VA medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He submitted oral testimony before a RO Hearing 
Officer in July 2003.  He has also submitted several written 
statements in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the notice letter 
was mailed to the veteran prior to the RO's consideration of 
his claim for service connection.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

Although the RO's notice letter did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the letter did instruct the veteran to tell the RO 
about any additional information or evidence for which he 
wanted assistance in obtaining and to send the information as 
soon as possible.  He was also advised that he had a 
responsibility to support his claim with appropriate 
evidence, and that he had one year from the date of the 
letter to submit any additional evidence to support his 
claim.  Under the circumstances set forth above, and 
considering the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the veteran 
has had ample notice of the types of evidence that would 
support his claim and that he has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he currently suffers from a fungal 
infection of the hands and feet.  He asserts that he was 
first treated for the fungal infection in service, and that 
he was given medications for the same.  He contends that the 
infection has been remained chronic since that time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records are absent any findings 
for complaints, treatment, or diagnosis of a fungal infection 
of the hands and feet.  On a Report of Medical History 
pending service discharge, the veteran denied any history of 
skin diseases or foot trouble.  His skin was noted to be 
normal on physical examination.

The pertinent evidence of record includes treatment reports 
from Dr. Murphy.  Dated from March 1998 to April 1999, the 
reports show that the veteran was seen for complaints of 
scaling and itching of the hands and feet.  He was variously 
diagnosed as having tinea pedis, tinea manuum, pruritis, 
dyshidrotic eczema, and "ID" reaction.  None of the 
treatment notes contained any findings regarding the 
veteran's military service.  The records received from Drs. 
Zeringue, Schexnayder, Motaghadi, and Donepudi, which are 
dated between December 1980 and July 2001, contained no 
findings regarding a skin rash or fungal infection of the 
hands and/or feet.  Further, as noted above, Drs. Waguespack, 
Turner, and Leonard all reported that they either did not 
have any records pertaining to the veteran or their records 
on the veteran pertained to conditions other than a fungal 
infection of the hands and feet.

Treatment records from the New Orleans VAMC dated from 
November 2001 to June 2003 were associated with the claims 
folder.  Those records document that the veteran received 
treatment for multiple health problems including, but not 
limited to, plantar fasciitis, numbness of the hands and 
feet, shin splints, and dermatitis.  A March 2002 clinical 
note shows that veteran was seen for a rash on his buttocks.  
The diagnosis was dermatitis.  In January 2003, the veteran's 
complaints of left heel/foot pain was attributed to a 
calcaneal spur.  An April 2003 report indicated that the 
veteran had cracking and scaling between his toes, and he was 
diagnosed as having dermatophytosis.  He was issued a topical 
medication.  There were no findings linking the 
dermatophytosis to his active service.

The veteran was afforded a VA examination in February 2002.  
He gave a history of a fungal infection of the hands and feet 
in 1965.  He stated the condition had been intermittent since 
that time.  He said the condition was worse in the winter.  
He said he treated the condition with Vaseline and Lamisil.  
He complained of coldness of the hands and feet.  The 
veteran's hands were warm.  His feet were cold.  He had plus 
two pulses throughout.  There was very mild exfoliation of 
the heels.  There were no associated systemic or nervous 
manifestations.  A KOH examination was negative.  The 
impression was "no skin diseases found."  The examiner 
believed that the veteran's complaints of cold hands and feet 
could have a vascular origin, and that the veteran should 
consult with his primary care physician.  No findings were 
made that linked the veteran's complaints of cold hands and 
feet to his active service.

As noted above, the service medical records fail to establish 
that a chronic disability of the skin was present during the 
veteran's active service, or that the veteran was ever 
treated for a fungus infection of the hands and feet.  The 
veteran must therefore present medical evidence that 
establishes a nexus between any current skin condition of the 
hands and feet and his active service.  The record 
demonstrates that the veteran has had post-service treatment 
for skin conditions of the hands and feet.  He was treated 
for tinea pedis, tinea manuum, pruritis, dyshidrotic eczema, 
and "ID" reaction in 1998 and 1999 and dermatophytosis of 
the feet in 2004.  These conditions were diagnosed over 30 
years post-service discharge and there is no evidence of 
treatment for the same prior to that time.  Moreover, none of 
the reviewed records contained any findings that attribute 
these skin problems to the veteran's active service. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for fungus infection of the hands and feet  and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for fungus infection of the 
hands and feet is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



